DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 is missing. Claim 6 is presumed to be a cancelled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is directed to the structure of a lidar device and the claim recites that the optical phased array is configured as a pseudo-random optical phase array. It would not be clear if the claim is imposing a particular structural limitation on the optical phased array or if the claim is reciting how the optical phased array of claim 1 is intended to be used. If the claim is reciting a structural limitation, it would not be clear what the structural limitations are being imposed by the claim (i.e. it would not be clear what the configuration actually is by the “configured as…” language. Limitations from the specification are not imported into the claim. See M.P.E.P. 2173.05(g)

Claim 20 recites there is a 2x2 coupler between three objects, suggesting there is a couple between each of the two objects. The “wherein” clause seems to indicate there is only one coupler due to “the 2x2 coupler” and the disclosure appears to only show one (e.g. 24). It is not clear if there is one 2x2 coupler or two 2x2 couplers. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Talty et al. (US 2020/0103502; “Talty”).

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Talty shows light detection and ranging (LiDAR) device (e.g. Fig. 12), comprising:
a laser (2100), a transmit optical splitter (1216), an optical circulator (1206), a set of photodetectors (216), and an optical phased array (1208);
wherein the laser, the transmit optical splitter, the optical circulator, the set of photodetectors, and the optical phased array are arranged as a chip-scale package on a single semiconductor substrate (1202);
wherein the laser is configured to generate a first light beam that is transmitted to an aperture (1210, see para. [0005]) of the optical phased array via the transmit optical splitter, the optical circulator, and the optical phased array;
wherein a portion of the first light beam is transmitted to the set of photodetectors via the transmit optical splitter (see para. [0055]); and
wherein the aperture of the optical phased array is configured to capture a second light beam (see para. [0005]) that is transmitted to the set of photodetectors via the optical phased array and the optical circulator.

2. The LiDAR device of claim 1, wherein the laser comprises a tunable fully-integrated narrow linewidth master laser (see para. [0046]).

3. The LiDAR device of claim 1, wherein the laser comprises a scanning frequency modulated continuous wave (FMCW) coherent light generation device (see paras. [0028],[0029]).

4. The LiDAR device of claim 1, wherein the set of photodetectors comprises a dual-balanced photodetector (see para. [0039]).

7. The LiDAR device of claim 1, wherein the transmit optical splitter is configured to direct the first light beam generated by the laser to the optical phased array via the optical circulator, and is configured to direct the first light beam generated by the laser to the set of photodetectors (see para. [0055]).

8. The LiDAR device of claim 1, wherein the optical phased array is configured to capture the second light beam that is transmitted to the optical circulator; and wherein the optical circulator is configured to direct the second light beam to the set of photodetectors (see para. [0056]).

9. The LiDAR device of claim 1, wherein the optical circulator comprises a chip-scale component used to separate optical signals that travel in opposite directions in an optical waveguide (see paras. [0054]-[0056]).

18. The LiDAR device of claim 1, wherein the laser, the transmit optical splitter, the optical circulator, the set of photodetectors, and the optical phased array being arranged on a single semiconductor substrate comprises the laser, the transmit optical splitter, the optical circulator, the set of photodetectors, and the optical phased array being arranged on a silicon integrated photonic platform including mixed silicon and silicon nitride (see para. [0027]).

20. The LiDAR device of claim 1, further comprising a 2×2 coupler (1218) arranged between the laser, the transmit optical splitter, and the optical circulator, wherein local oscillator and receive light beams are optically mixed via the 2×2 coupler.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talty as applied to claim 1 above, and further in view of Satyan et al. (US 2019/0025431).
Talty shows all the elements for claim 1 as discussed above but does not show the a transimpedance amplifier as recited in claim 5.
Satyan shows a lidar system wherein a transimpedance amplifier 1615 coupled to a balanced detector 1610. Before the effective filing date of the claimed invention, it would have been obvious to use a transimpedance amplifier for the expected result of amplifying the detected signal.

Claim(s) 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talty as applied to claim 1 above, and further in view of Swanson et al. (US 2014/0376001).

Talty shows all the elements for claim 1 as discussed above but does not show the claimed elements of the optical phase array as recited in claim 10.
	Swanson teaches optical phased arrays (e.g. Fig. 29) comprising a set of optical splitters, a plurality of optical amplifiers, a plurality of phase shifters, and a plurality of optical antennas and an aperture.
	Before the effective filing date of the claimed invention, it would have been obvious to modify the lidar of Taltly with the phased array of Swanson in order to eliminate or augment the coupling lens, perform angular sweeping, adjust focus, extend depth of field, or other beam control/steering (Abstract).

11. The LiDAR device of claim 10, wherein the aperture is arranged as a single transmit and receive aperture (see Figs. 30, 31, 32, 33).

12. The LiDAR device of claim 10, wherein the plurality of optical antennas comprises grating couplers with uniform near field emission patterns (see para. [0175]).

13. The LiDAR device of claim 10, wherein each of the plurality of optical antennas is configured to operate as a transmit antenna and a receive antenna (e.g. See Fig. 27; bi-directional arrow between antenna and sample).

14. The LiDAR device of claim 10, wherein the plurality of optical amplifiers of the optical phased array are arranged to generate a power-scalable optical phased array (Fig. 27; (see paras. [0158],[0166]).

15. The LiDAR device of claim 10, wherein the plurality of optical amplifiers of the optical phased array are controllable to vary signal intensity of the first light beam that is generated by the laser (see paras. [0166],[0168]).

16. The LiDAR device of claim 10, wherein the optical amplifiers of the optical phased array are controllable to vary signal intensity of the second light beam (see para. [0166]).

17. The LiDAR device of claim 10, wherein the plurality of optical antennas of the optical phased array are fed coherent signals having intensities that vary based upon the optical amplifiers (see paras. [0166],[0168]; lasers produce coherent light).

18. The LiDAR device of claim 1, wherein the laser, the transmit optical splitter, the optical circulator, the set of photodetectors, and the optical phased array being arranged on a single semiconductor substrate comprises the laser, the transmit optical splitter, the optical circulator, the set of photodetectors, and the optical phased array being arranged on a silicon integrated photonic platform including mixed silicon and silicon nitride  (see Talty para. [0027]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of copending Application No. 16/814575 (reference application) in view of Talty. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is broader than the reference claim except for the recitation of a photodetector rather than a set of photodetectors, a single semiconductor device, rather than a single semiconductor substrate. Note claim 16 recites “the transmit photodetector and the receive photodetector” which is a set of photodetectors.
With regards to the single semiconductor substrate, Talty shows a single semiconductor substrate (1202). Before the effective filing date of the claimed invention, it would have been obvious to use a substrate in order to make the device compact in size.
With respect to the set of photodetectors, Talty shows a set of photodetectors, i.e. dual balanced photodetectors (216). Before the effective filing date of the claimed invention, it would have been obvious to use a set of photodetectors in order to detect differences in the signals while eliminating common noise, thus improving the detection of the desired signal.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claim limitations correspond as follows:
Instant Application
Reference Application
1. A light detection and ranging (LiDAR) device, comprising:
a laser, a transmit optical splitter, an optical circulator, a set of photodetectors, and an optical phased array;
13. A light detection and ranging (LiDAR) device, comprising:
          a laser, a transmit optical splitter, a photonic circulator, a photodetector, and an optical phased array; (claim 16: the transmit photodetector and the receive photodetector)
       wherein the laser, the transmit optical splitter, the optical circulator, the set of photodetectors, and the optical phased array are arranged as a chip-scale package on a single semiconductor substrate;
wherein the laser, the transmit optical splitter, the photonic circulator, the photodetector, and the optical phased array are arranged as a chip-scale package on a single semiconductor device;
wherein the laser is configured to generate a first light beam that is transmitted to an aperture of the optical phased array via the transmit optical splitter, the optical circulator, and the optical phased array;
             wherein the laser generates a first light beam that is transmitted to an aperture of the optical phased array via the transmit optical splitter, the photonic circulator, and the optical phased array;
wherein a portion of the first light beam is transmitted to the set of photodetectors via the transmit optical splitter; and
wherein the first light beam is transmitted to the photodetector via the transmit optical splitter;
wherein the aperture of the optical phased array is configured to capture a second light beam that is transmitted to the set of photodetectors via the optical phased array and the optical circulator.
wherein the aperture of the optical phased array captures a second light beam that is transmitted to the photodetector via the optical phased array and the photonic circulator;



Claims 1 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 18 of copending Application No. 16/814587 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is broader than the reference claim except for the recitation of a photodetector rather than a set of photodetectors, a single semiconductor device, rather than a single semiconductor substrate.
With regards to the single semiconductor substrate, Talty shows a single semiconductor substrate (1202). Before the effective filing date of the claimed invention, it would have been obvious to use a substrate in order to make the device compact in size.
With respect to the set of photodetectors, Talty shows a set of photodetectors, i.e. dual balanced photodetectors (216). Before the effective filing date of the claimed invention, it would have been obvious to use a set of photodetectors in order to detect differences in the signals while eliminating common noise, thus improving the detection of the desired signal.
The claim limitations correspond as follows:
Instant Application
Reference Application
1. A light detection and ranging (LiDAR) device, comprising:
a laser, a transmit optical splitter, an optical circulator, a set of photodetectors, and an optical phased array;
15. A system including a light detection and ranging (LiDAR) system...comprising:
          a laser,
          a transmit optical splitter,
          a optical circulator,
          a photodetector, and an optical phased array
       wherein the laser, the transmit optical splitter, the optical circulator, the set of photodetectors, and the optical phased array are arranged as a chip-scale package on a single semiconductor substrate;
wherein the laser, the transmit optical splitter, the photonic circulator, the photodetector, and the optical phased array are arranged as a chip-scale package on a single semiconductor device;
wherein the laser is configured to generate a first light beam that is transmitted to an aperture of the optical phased array via the transmit optical splitter, the optical circulator, and the optical phased array;
             wherein the laser generates a first light beam that is transmitted to an aperture of the optical phased array via the transmit optical splitter, the optical circulator, and the optical phased array;
wherein a portion of the first light beam is transmitted to the set of photodetectors via the transmit optical splitter; and
wherein the first light beam is transmitted to the photodetector via the transmit optical splitter;
wherein the aperture of the optical phased array is configured to capture a second light beam that is transmitted to the set of photodetectors via the optical phased array and the optical circulator.
wherein the aperture of the optical phased array captures a second light beam that is transmitted to the photodetector via the optical phased array and the photonic circulator;


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886